                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE


IN RE:
                                                      Case No. 18-03466-RM3-13
Melissa Ann Wisniowski AKA Melissa Edge
103 McGregor Ct, Franklin, TN 37064
xxx-xx-3010
Debtor
______________________________________________________________________________

     JOINDER IN RESPONSE TO MOTION TO ENLARGE TIME TO FILE POC
______________________________________________________________________________

         Comes now, BSI Financial Services as servicing agent for Bungalow Series III Trust, by

and through counsel, and offers the following Joinder in Response to the Debtor’s Motion to

Enlarge Time to file a Proof of Claim.

         Bungalow Series III Trust was not the holder of the subject note and deed of trust at the

time of this petition being filed. The prior holder was Nationstar Mortgage, whose counsel filed a

Notice of Appearance in this case. Additionally, granting the Debtor’s motion would allow the

Debtor to cure the arrearage under the note and trust deed as she provided for in her confirmed

plan. Granting this motion would avoid unnecessary duplication of judicial resources in that, the

Debtor would be compelled to dismiss this case and file another Chapter 13 case so that the

mortgage arrearage could be paid.

                                              Respectfully submitted,


                                              /s/Edward D. Russell
                                              Edward D. Russell, #26126
                                              The SR Law Group
                                              PO Box 128
                                              Mount Juliet, Tennessee 37121
                                              Phone: (615) 559-3190
                                              Email: erussell@thesrlawgroup.com




Case 3:18-bk-03466        Doc 38    Filed 11/01/18 Entered 11/01/18 11:30:19          Desc Main
                                    Document     Page 1 of 2
                                 CERTIFICATE OF SERVICE

 I hereby certify that I have sent a true and exact copy of the foregoing Joinder in Response to the
Motion to Enlarge Time to File a POC by U.S. Mail, postage prepaid to the Debtor, Melissa A.
Wisniowski, 103 McGregor Court, Franklin, TN 37064, Theodore K. Cummins, Padgett Law
Group, 6267 Old Water Oak Road, Suite 203, Tallahassee, FL 32312, and to the Debtor’s counsel,
United States Trustee, and all other parties of record to receive notice electronically, via the United
States Bankruptcy Court’s CM/ECF system, this 1st day of November 2018.

                                               /s/Edward D. Russell
                                               Edward D. Russell




                                                2
Case 3:18-bk-03466        Doc 38    Filed 11/01/18 Entered 11/01/18 11:30:19               Desc Main
                                    Document      Page 2 of 2
